Per Curiam.

The covenants in the deed to the defendants ran with the land and subjected defendants to a personal judgment for the services rendered by plaintiff pursuant to the covenants. The defendants are also liable for the cost of those additional services, particularly police and fire protection and sewage disposal, which were not covered by the covenants but which were performed by the plaintiff for the benefit of all property owners. The cost of plaintiff’s assessments and charges were fair and reasonable and consistent with the intention of the covenants.
The judgment should be reversed, with $30 costs, and judgment directed for plaintiff against the defendant Benjamin Dembeck in the amount of $1,670.23, and against the defendant Sylben Bealty Corp., in the amount of $1,117.95, with costs.
Concur — Heoht, J. P., Steueb and Tilzer, JJ.
Judgment reversed, etc.